Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Appropriate correction is required.
The disclosure (page 22, para 73)  is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	
    PNG
    media_image1.png
    324
    655
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama, US 20200090367 and Hashimoto et al., US 20200108774. 
	In considering claim 1, 

    PNG
    media_image2.png
    495
    686
    media_image2.png
    Greyscale

The examiner first evidences: Nishiyama US 20200090367:
a) the claimed at least one memory is met by memory 18 (Fig 1, paras 51-52, 57,74-75 and 120). 
b) the claimed first imaging unit…is met by camera 3 (Fig 2) (hull of ship paras, 35-36 and  79) which capture the sea surface (water surface (para 70, 72, 153, 155, abstract)
the claimed processor is met image generation device 1 (Fig 1) which is implemented by a processor (para 159). 
	The examiner notes Nishiyama does not explicitly recite c), d) and e), where the examiner notes these limitations are conventional (widely known in the image capturing) in the art.
	The examiner incorporates (c, d) Hashimoto et al., US 20100108774 which discloses the use of a stereo camera where the two camera are arranged vertically/longitudinally (as done by applicant) (Fig 13- paras 73 and 186-187), in order to provide high accuracy distance measurement (para 11-12, 22-23).  
	Thus the use of the same camera, stereo and oriented (vertically) as done by Hashimoto, implemented in Nishiyama would provide the 2nd imager (being higher as claimed) meeting the c)d) limitation, and would provide the advantage as noted above, and thus be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	Regarding the matching/distance (e ) as claimed, the applicant’s disclosure states that these are known calculations (para 41 and 73).
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known methods/calculation in computing distance using matching as known in order to provide known ways to obtain information from the captured images, thus being an obvious implementation to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	
	In considering claim 2, 
	As noted in claim 1 above, the incorporated Hashimoto et al., US 20100108774, 
Included a stereo camera this are substantially coincident with each other  in the direction of the optical axis of the first imager.  As shown below, is a distance measurement, used by the stereo camera (vertically aligned)(paras 86, 90, 91, 92 and 94). 
	
    PNG
    media_image3.png
    543
    628
    media_image3.png
    Greyscale


	In considering claims 3-7, 
	As noted in claim 1, the combination includes a stereo camera located on the ship’s hull oriented in a vertical (longitudinal) direction, Hashimoto (Fig 6) includes the same orientation as shown in applicant’s Fig 6. 
	Regarding the perpendicular, substantially forward, , virtual straight line, parallel, acute angle,  to a direction of the optical axis and direction of the hull, the examiner notes based upon the range and/or lens ability, stereo camera capabilities,  and size of the ship would determine the orientation/positioning of the camera(s)  which would include perpendicular, parallel, one straight another angled etc..thus the examiner takes “OFFICIAL NOTICE” regarding such since the orientation is an obvious modification to one of ordinary skill in the art whether the camera is fixed/dynamic in order to track objects/viewing the surrounds, thus being an obvious implementation to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	Additionally the examiner notes MPEP 2144.04, which includes the rearrangement of parts which are considered obvious modifications to one of ordinary skill in the art when providing expected results such as when you place the camera in various positions, expected results occur.
	The examiner also these exemplary rationales are excerpted from KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) and include:

(A) combining prior art elements according to known methods to yield predictable results, 

(B) simple substitution of one known element for another to obtain predictable results;

(C) use of known technique to improve similar devices (methods, or products) in the same way;

(D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

(E) “obvious to try” — choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

(F) known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; and,

(G) some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

In KSR, the Court stated “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 416.

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill... . [A] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.
	The examiner notes a,b,c,d,e,f and g may all apply to the above claims, where the orientation/positioning of the camera would provide expected results as noted above, thus being obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 


	In considering claim 8, 
	As noted by claim 1, above, applicant’s own disclosure states that stereo matching process (para 41) is conventional in the art, thus an obvious modification to include with the stereo camera setup in the combination above which would provide the advantages as noted above and expected results, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 	
	In considering claim 12, the combination above does not explicitly recite recognize a water surface condition, however in the field of marine vessels or vehicles in general, the detection of the surface whether water or roadway are known in the art in order to adjust parameters of the particular vehicle for at least a safe operation, thus the examiner takes “OFFICIAL NOTICE” regarding such, thus being an obvious implementation to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 13, 
	Refer to claim 1. 
	In considering claim 14, 
	Refer to claim 1. 

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see cited references on attached form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.
/BRIAN P YENKE/Primary Examiner, Art Unit 2422